IN RE: Transportation & Dev., Dept, of; — Plaintiffs); Applying for Supervisory *1077and/or Remedial Writs; Parish of St. Charles 29th Judicial District Court Div. “E” Number 35,123; to the Court of Appeal, Fifth Circuit, Number 98-CW-1153
Granted. The trial court initially applied the law correctly and found no basis to recuse Judge Tobias. The granting of a new trial on the motion to recuse was error and is reversed. The case is remanded to the trial court for further proceedings before Judge Tobias.
LEMMON, J. not on panel; recused.